In a proceeding pursuant to CPLR article 78 to review a determination of the respondent City Manager of the City of Yonkers, dated September 12, 1983, which, after a hearing, found petitioner guilty of certain disciplinary charges and dismissed him as a member of the Police Department of the City of Yonkers.
*745Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination as to petitioner’s guilt is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, since police departments are quasimilitary organizations requiring strict discipline (see Matter of Bal v Murphy, 55 AD2d 26, affd 43 NY2d 762; Matter of Keogh v Dolce, 84 AD2d 579), the penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222).
We have examined petitioner’s other contentions and find them to be without merit. Niehoff, J. P., Boyers, Lawrence and Fiber, JJ., concur.